DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Allowable Subject Matter
Claims 17-36 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest reasonable prior art to the instant application, see Babkin and Engel in view of Nierich, Leary, and Caplan of record, disclose and teach and inflatable ultrasonic respiratory tract pressure monitoring system, which includes expansion and compression of various fluid elements within the respiratory tract, and the monitoring of the system to provide imaging. However, the references, neither individually or in combination, fail to disclose and teach the pressure monitoring system including an inflatable member which is positioned outside the body and configured to monitor fluid from the inflatable member positioned inside of the body and provide maintenance fluid to the inflatable system or remove fluid from the system based on threshold pressures sensed by the monitoring and control system. That is, if the pressure drops below a threshold value, the system provides fluid from the elastically expandable balloon at a particular threshold, and receives fluid from the internally positioned inflatable member when the pressure of the system, mounted with the catheter, increases beyond a particular threshold. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M. LAMPRECHT whose telephone number is (571)272-3250. The examiner can normally be reached Mon - Fri 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL LAMPRECHT/Primary Examiner, Art Unit 3793